Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 1 of 14
     Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 2 of 14


                                                                                                         468


De: Simona Fedele
Envoyé: vendredi 21 octobre 2016 11:16
À: 'bcattell@harmonyconsult.com'
Ce: Tetiana TB. Bersheda; Sergey Chernitsyn
Objet: 1782 application - documents
Pièces jointes: doc l.pdf; doc 2.pdf; FW: Da Vinci


Dear Brian,


Please find below a link for you to download the rest of the publicly available documents filed in the
1782 proceedings:


Link: httD://gofile.me/2aHiJ/KIWVwqUhb
Password: T6bF3dLkwP2
Validuntil:280ctober2016

l attach here the documents you discussed yesterdaywith Tetiana.


Kind regards,


Simona Fedele
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 3 of 14
                                                                           469


                                           PRIVILEGED AND CONFIDENTIAL
                                               ATTORNEY WORK PRODUCT
                                                                4/6/2016

               Sotheby's - Sam Valette Intemew Outline
                            April 6,2016




                                  l
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 4 of 14
                                                                      470


                                      PRIVILEGED AND CONFIDENTIAL
                                          ATTORNEY WORK PRODUCT
                                                           4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 5 of 14
                                                                      471


                                      PRIVILEGED AND CONFIDENTIAL
                                          ATTORNEY WORK PRODUCT
                                                           4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 6 of 14
                                                                      472


                                      PRIVILEGED AND CONFIDENTIAL
                                          ATTORNEY WORK PRODUCT
                                                           4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 7 of 14
                                                                       473


                                       PRIVILEGED AND CONFIDENTIAL
                                           ATTORNEY WORK PRODUCT
                                                            4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 8 of 14
                                                                      474


                                      PRIVILEGED AND CONFIDENTIAL
                                          ATTORNEY WORK PRODUCT
                                                           4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 9 of 14
                                                                      475


                                      PRIVILEGED AND CONFIDENTIAL
                                          ATTORNEY WORK PRODUCT
                                                           4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 10 of 14
                                                                       476


                                       PRIVILEGED AND CONFIDENTIAL
                                           ATTORNEY WORK PRODUCT
                                                            4/6/2016
Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 11 of 14
                                                                       477


                                       PRIVILEGED AND CONFIDENTIAL
                                           ATTORNEY WORK PRODUCT
                                                            4/6/2016
             Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 12 of 14

                                                                         PRIVILEGED AND CONF1DENTIAL
                                                                     ATTORNEY CLIENT COMMUNICATION
                                                                      ATTORNEY WORK PRODUCT / DRAFT

                       Grand Jury Subpoena - BIancaflor Sales & Resales Data




                                                                                                       ^
                                                                                                       •^1
72715997v3
                                                                                                       00
             Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 13 of 14

                                                                  PRIVILEGED AND CONFiDENTIAL
                                                              ATTORNEY CLIENT COMMUNICATION
                                                               ATTOKNEY WORK PRODUCT / DRAFT




                                                                                                ils»
                                                                                                <J
727I5997v3
                                                                                                u>
             Case 1:18-cv-09011-JMF Document 75-1 Filed 08/26/19 Page 14 of 14

                                                                  PRIVILEGED AND CONFIDENTIAL
                                                              ATTORNEY CLIENT COMMUNICATION
                                                               ATTORNEY WORK PRODUCT / DRAFT




                                                                                                ^
                                                                                                00
                                                                                                0
72715997v3
